Citation Nr: 1433501	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-48 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board has characterized the service connection issue on appeal more broadly than did the RO, as a claim involving an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), as opposed to solely a claim for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Feb 17, 2009). 
 
In April 2014, the Veteran testified at a video conference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

In April 2014, the Veteran submitted a waiver of the Veteran's right to have additional evidence initially considered by the RO.  Accordingly, the Board may consider any new evidence in the first instance.  See 38 C.F.R. § 20.1304I (2013).   In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.

The Veteran underwent a VA examination in April 2013.  The VA examiner found that the Veteran did not meet the criteria for PTSD.  Thereafter, the Veteran submitted treatment records from the Vet Center showing that he was being followed for PTSD.  In light of this additional relevant evidence, the Board finds that the examination report should be returned to the VA examiner for an addendum opinion.  Also, the Board finds that the VA examiner should provide an opinion on whether the Axis I diagnoses of major depression, anxiety disorder NOS, and adjustment disorder with depressed mood provided on prior VA examinations in August 2009 and October 2009 are related to the Veteran's military service.  

The Veteran has also indicated that he is in receipt of benefits from the Social Security Administration.  These records should be obtained.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The Veteran also indicated that he was recently seen at the Daytona VA outpatient clinic in regard to his psychiatric problems.  These records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  As noted above, the Veteran's file is a VBMS case.  The "notes" section clearly shows the receipt of 21-22 in favor of VFW in November 2013.  The document should be transferred to the "documents" section of the case.

2. Obtain VA treatment records from the Daytona VA outpatient clinic pertaining to any treatment the Veteran received for an acquired psychiatric disability since January 2014.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

3.  Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records in SSA's possession. A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

4.  Thereafter, return the examination report and file to the examiner who conducted the April 2013 VA mental examination (or another appropriate examiner if unavailable) for an addendum opinion.  In light of additional evidence added to the file since the VA examination (see Vet Center treatment records dated from January 2014 to April 2014), the examiner should express whether it continues to be her opinion that the Veteran does not meet the criteria for PTSD.  The examiner is advised that the stressor of the Veteran's exposure to an ambush in Cambodia is verified.

Also, in light of Axis I diagnoses of major depression, anxiety disorder NOS, and adjustment disorder with depressed mood provided on previous VA examinations in August 2009 and October 2009, is it at least as likely as not (a 50 percent or greater probability) that any of the foregoing disorders are related to the Veteran's military service?

The opinions expressed by the examiner must be accompanied by a complete rationale. 

5.  Thereafter, readjudicate the claim.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



